Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments submitted by the applicant on March 29, 2021.
Claim 3 and 4 are original.
Claims 1 and 2 have been amended and are hereby entered.
Claim 5 has been cancelled.
Claim 6 is new.
Claims 1-4 and 6 are currently pending and have been examined.
The 112(f) claim interpretation has been withdrawn due to the amended claims.
The 112(b) rejections have been withdrawn due to the amended claims.
This action is made Final.
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
With respect to the applicant’s traversal of the 101 rejection is considered but they are not persuasive. The applicant alleges that claim 1 is eligible since it has been amended to recite a central processing unit and memory. This is argument is not persuasive since a central processing unit and memory are generic computer technology that are merely used to execute the abstract idea. Additionally, the applicant alleges that limitations Claim 5 is eligible without any further explanation. Regarding the applicant’s argument that the Examiner deems the limitations of claim 1 to recite “well-understood, routine, conventional activity in the relevant field” the examiner respectfully disagrees. The argument is not persuasive and has no relevancy to the rejection at hand. The examiner has not found nd prong that would require evidence at step 2B that shows the well-understood, routine conventional nature of an additional element(s). The USPTO’S 2018 Berkheimer Memorandum does not support the premise than examiner has to provide evidence of the well user stood nature of additional element(s) that are not a part of the abstract idea. To argue such would effectively require a prior art test for eligibility at step 2B that requires an examiner to prove the claim in totality is not just known in the art, but is so well known that it is ubiquitous and would amount to being well understood. The rejection of record relies upon the rationale set forth in MPEP 2106.05(f) and does not allow for consideration of the well understood nature of the additional elements. The argument that evidence is required is not persuasive.
Regarding the applicant’s arguments regarding the 102(a)(2) rejection, in response to applicant's argument that regarding claim 1 “Endo is not concerned with the transferring of already stored luggage to another space”, is not persuasive since it is inherent for luggage or any package to be stored somewhere. Therefore Endo does disclose luggage that was previously stored transferring to another storage place. Further, the applicant’s arguments does not show how the amendments patentably distinguishes on Endo. 
Applicant’s arguments with respect to claim 6 have been considered but are moot based on the new grounds of rejection that has been applied to the new claim based on the most recent amendment. The arguments are based on the new claim and a new grounds of rejection in view of Sakurada has been set forth that addresses the newly added claim. Applicant is referred to the rejection of record in this regard.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 1 objected to because of the following informalities:  It is unclear what the meaning of recite “wherein as receipt of the transfer completion information notifying…, from the terminal device of the provider of the first storage space, as a trigger, the destination information…”. There is insufficient antecedent basis for “the transfer completion information”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system; therefore, the claims pass step 1 of the eligibility analysis.
For step 2A, the claim(s) recite(s) an abstract idea of renting storage space.  
Using claim 1 as a representative example, the abstract idea is defined by the elements of:
acquires a location of a luggage storage space, a rentable period of the storage space, information for each of a plurality of storage spaces, and rental registration information of each storage space; detects a usage state of a storage space; determines, when it is detected that a first storage space is in use or is scheduled to be used, whether an unavailability condition indicating inability of use of the first storage space is met; when it is determined that the unavailability condition is met, extracts a second storage space that is at or within a predetermined distance from the first storage space and whose remaining time of the rentable period is not shorter than a first predetermined time, from among other storage spaces having the rental registration information stored, and transmits information on the second storage space wherein as receipt of the transfer completion information notifying completion of the transfer of the luggage from the first storage space to the second storage space, as a trigger, the destination information transmission portion transmits storage location change information notifying that the storage location of the luggage has been changed to the second storage space to the terminal device of the user.  
The above limitations are reciting a method of organizing human activities type of abstract idea. The claims are reciting steps taken in the context of a commercial transaction where a user makes a reservation to rent a storage space location. The specification [0003] broadly discloses that it is common for users to seek assistance renting storage space. Renting available storage space and reservations are fundamental economic practices as well as commercial interactions between people. The claimed concept that is defined by the above noted claim limitations is transmitting information regarding storage space availability, which falls into the category of being a method of organizing human activities per the 2019 PEG. 
         The additional elements of the claim are the following
 rental registration information acquisition portion, rental registration information storage portion that stores therein rental registration information, terminal device used by a provider of the storage space,  usage state detection portion having the rental registration information stored in the rental registration information storage portion, unavailability determination portion ,  usage state detection portion,  rental registration information stored in the rental registration information storage portion;  destination extraction portion, rental registration information storage portion, destination information transmission portion, destination extraction portion , a terminal device of a provider of the first storage space and a terminal device of a user of the first storage space.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the using a generically recited modules and the use of terminal devices as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using generically recited modules to instruct a computer to perform steps that define the abstract idea. Also, the examiner notes that the specification recites the claimed terminal device can be a smartphone, cellular phone, or a tablet terminal. This is considered to be reciting nothing more than computer implementation of the abstract idea and is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited modules to perform steps that define the abstract idea in combination with the recited terminal devices. This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 2, wherein detection by the usage state detection portion that the first storage space is in use when the remaining time of the rentable period indicated by the rental registration information is no longer than a second predetermined time, is set as the unavailability condition is a further embellishment of the same abstract idea that was found for claim 1. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
wherein when use extension request information requesting extension of a scheduled use period of the first storage space initially set at the time of requesting usage is received from the terminal device of the user of the first storage space while it is detected by the usage state detection portion that the first storage space is- 41 - in use or is scheduled to be used, an ending time point of the scheduled use period extended according to the use extension request information exceeding a limit of the rentable period of the first storage space, or the remaining time from the ending time point of the extended scheduled use period to the limit of the rentable period of the first storage space being no longer than a third predetermined time, is set as the unavailability condition is a further recitation to the same abstract idea of claim 1. Requesting an extension of a scheduled use period is still placing the claim into the category of being a method or organizing human activities. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claim 4, wherein when rental reduction request information requesting reduction of the rentable period of the first storage space is received from the terminal device of the provider of the first storage space while it is detected by the usage state detection portion that the first storage space is in use or is scheduled to be used, a limit of the rentable period reduced according to the rental reduction request information being earlier than an ending time point of the scheduled use period of the first storage space, or the remaining time from the ending time point of the scheduled use period of the first storage space to the limit of the reduced rentable period being no longer than a fourth predetermined time, is set as the unavailability condition is a further recitation to the same abstract idea of claim 1. Requesting a reduction of the rentable period is still placing the claim into the category of being a method or organizing human activities. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claim 6, wherein the storage location change information includes a virtual key to unlock a door of the storage space, and the central processing unit prohibits usage of the first storage space after the storage space of the luggage is changed to the second storage space are further recitations to the same abstract idea of claim 1. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al. (US 2019/0138985 A1).
Regarding claim 1:
Endo discloses:
A rental system comprising: a central processing unit and a memory, wherein the central processing unit functions as {See at least paragraph [0007] a delivery assistance device where a vehicle, a building or a facility used by a user is a delivery destination for luggage): 
a rental registration information acquisition portion that acquires, from a rental registration information storage portion, of the memory, that stores therein rental registration information containing a location of a luggage storage space, a rentable period of the storage space, and information on a terminal device used by a provider of the storage space, for each of a plurality of storage spaces, the rental registration information of each storage space {Examiner interprets “location” to be an address. Examiner interprets “rentable period” as delivery date and time. Examiner interprets “information on a terminal device used by a provider of the storage space” as a telephone number.  Examiner interprets “storage spaces” as candidates for the delivery destination. Examiner interprets rental registration information” as including the priority of delivery destinations.  See at least paragraph [0197] Delivery request information includes delivery date and time, address and telephone number of the orderer; [0007] The registration unit stores a plurality of candidates for the delivery destinations; [0016] The delivery assistance device can prompt user to set candidates for the delivery destination and designate priority of delivery destinations in the event the first delivery destination is not available}; 
a usage state detection portion that detects a usage state of a storage space having the rental registration information stored in the rental registration information storage portion {See at least paragraph [0200] The delivery management unit obtains the current position of the delivery destination (a vehicle) and determines if a delivery can be made}; 
an unavailability determination portion that determines, when it is detected by the usage state detection portion that a first storage space having the rental registration information stored in the rental registration information storage portion is in use or is scheduled to be used, whether an unavailability condition indicating inability of use of the first storage space is met {Examiner interprets “first storage space” as the highest priority delivery destination See at least paragraph [0206] Delivery management unit determines luggage cannot be delivered to the highest priority delivery destination (a vehicle)}; 
a destination extraction portion that, when it is determined by the unavailability determination portion that the unavailability condition is met, extracts a second storage space that is at or within a predetermined distance from the first storage space and whose remaining time of the rentable period is not shorter than a first predetermined time, from among other storage spaces having the rental registration information stored in the rental registration information storage portion {Examiner interprets a “second storage space” as an alternative delivery destination. See at least paragraph [0207] When luggage cannot be delivered to the highest priority delivery destination (a vehicle), the delivery 
a destination information transmission portion that transmits information on the second storage space extracted by the destination extraction portion to a terminal device of a provider of the first storage space or a terminal device of a user of the first storage space {See at least paragraph [0208] Delivery management unit determines the alternative delivery destination; [0210] If the user does not have an alternative delivery destination designated, the system will prompts the user to register an alternative delivery destination through the delivery application},
wherein as receipt of the transfer completion information notifying completion of the transfer of the luggage from the first storage space to the second storage space, from the terminal device of the provider of the first storage space, as a trigger, the destination information transmission portion transmits storage location change information notifying that the storage location of the luggage has been changed to the second storage space to the terminal device of the user.  
{See at least Figure 10, step S1010 the delivery management unit transfers information regarding the alternative delivery destination to mobile terminal 20Ac. Mobile terminal 20Ac is a mobile device of the deliverer; [0204] Once the delivery management unit receives a delivery completion notification from mobile terminal 20Ac, it sends notification that the delivery is complete to mobile device 20Aa and mobile device 20Ab; Mobile device 20Aa belongs to the owner of the vehicle. Mobile device 20Ab belongs to the regular user of the vehicle such as a family member or friend; [0205] User notified that delivery is completed}.
Regarding claim 2:
The rental system according to claim 1, wherein detection by the usage state detection portion that the first storage space is in use when the remaining time of the rentable period indicated by the rental registration information is no longer than a second predetermined time, is set as the rentable period” as the amount of time the luggage is in its delivery destination. See at least paragraph [0209] if the luggage cannot be delivered to the highest priority delivery destination, it can be delivered to the alternative delivery destination. When the highest priority delivery destination is a house and no one is home, the luggage cannot be delivered and there is no rentable period. Therefore, the remaining time of the rental period will be shorter than a second predetermined time}.
Regarding claim 3:
The rental system according to claim 1, wherein when use extension request information requesting extension of a scheduled use period of the first storage space initially set at the time of requesting usage is received from the terminal device of the user of the first storage space while it is detected by the usage state detection portion that the first storage space is in use or is scheduled to be used, an ending time point of the scheduled use period extended according to the use extension request information exceeding a limit of the rentable period of the first storage space, or the remaining time from the ending time point of the extended scheduled use period to the limit of the rentable period of the first storage space being no longer than a third predetermined time, is set as the unavailability condition {See at least paragraph [0256] A request for a change in date and time that the vehicle is available for delivery can be made by regular user of the vehicle}.
Regarding claim 4:
The rental system according to claim 1, wherein when rental reduction request information requesting reduction of the rentable period of the first storage space is received from the terminal device of the provider of the first storage space while it is detected by the usage state detection portion that the first storage space is in use or is scheduled to be used, a limit of the rentable period reduced according to the rental reduction request information being earlier than an ending time point of the scheduled use period of the first storage space, or the remaining time from the ending time point of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2019/0138985 A1) in view of Sakurada (US 2019/0205816 A1).
Regarding claim 6:
Endo discloses: 
the central processing unit prohibits usage of the first storage space after the storage space of the luggage is changed to the second storage space {See at least paragraph [0209] For example, when 
a virtual key to unlock a door of the storage space {See at least [0004] Specifically, when a predetermined transmission signal is transmitted from a terminal carried by a deliverer to a vehicle and accordingly, authentication based on authentication information (key information) included in the transmission signal is successful on the vehicle side, a trunk of the vehicle is unlocked and a deliverer causes luggage to be accommodated in the trunk. Accordingly, a delivery company can provide a customer with a delivery service in which a vehicle cabin such as the trunk of the vehicle can be designated as a delivery destination (hereinafter referred to as a “vehicle cabin trunk delivery service”). Similarly, for example, the delivery company can also provide a customer with a delivery service in which the inside of a lockable and unlockable building or facility used by a user, such as a house or a villa, can be designated as a delivery destination; [0229] When the condition determination unit 322 determines whether or not the authentication key arrangement request is a regular authentication key arrangement request, the authentication key issuance unit 323 specifies the vehicle 10A corresponding to the authentication key arrangement request based on the user service registration information DB of the storage unit 320. The authentication key issuance unit 323 issues the authentication key in which a time is limited (for example, the vehicle is available solely in units of several minutes to tens of minutes from the distribution), the number of times of use is limited (for example, the number of times of use is solely 1), and an authority is limited so that solely locking and unlocking of the trunk lid can be allowed}

wherein the storage location change information includes a virtual key to unlock a door of the storage space.
Sakurada discloses wherein the storage location change information includes a virtual key to unlock a door of the storage space {See at least paragraph [0034] As issuance of key information depending on a form of use, for example, a form in which usage of the key information is limited to locking and unlocking of a trunk, a form in which usage of the key information is limited to locking and unlocking of a boarding door or a rear gate, a form in which usage of the key information is limited to permission for engine starting (deactivation of an immobilizer or the like), or a combination of the foregoing forms may be exemplified. In the following description, it is assumed that the vehicle 30 is a vehicle in which an authentication terminal (for example, a Smart Key Box (SKB)) 31 that validates the keyless entry function through authentication using the key information and a communication unit 32 are mounted as illustrated in FIG. 1.}. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to provide Endo with the ability to include the virtual key with the storage location change information so that the storage luggage can be delivered to the new location. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jameel (US 20130325521 A1) – discloses rental of vehicles owned by different owners (i.e., a peer to peer vehicle network).
Krishnan (US 20170349142 A1) – discloses operating/renting keyless motor vehicles.
Nicolson (US 7183903 B2) – discloses a security locker is for securing articles externally on a vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.J.H./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687